Citation Nr: 0311983	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-07 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for a liver disability 
on a secondary basis as well as as a residual of exposure to 
Agent Orange. 

2.  Entitlement to service connection for peptic ulcer 
disease, including as secondary to service-connected post-
traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for service-connected 
shell fragment wound scar in the left biceps, currently rated 
as noncompensably disabling. 


REPRESENTATION

Appellant represented by:   Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1968 to 
October 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The Board issued a decision in September 2000 which was 
subsequently vacated by an April 2001 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the April 2001 Board decision was vacated and remanded 
as to all issues for readjudication in light of the recently 
enacted Veterans Claims Assistance Act of 2000; and for 
adequate reasons and bases on the issue of increased 
(compensable) rating for service-connected shell fragment 
wound scar in the left biceps, including a review of the 
history of the disability, a VA examination, consideration of 
separate ratings for separate and distinct manifestations of 
disability, and consideration of a rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, for tender and painful scars.  

The September 2000 Board decision also remanded to the RO the 
issues of entitlement to service connection for hearing loss 
and entitlement to secondary service connection for 
impotence.   




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  The VCAA requires notice to the veteran of what 
evidence he should obtain and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  

Additional development is needed to assist the veteran in 
this case in the development of medical opinion evidence.  VA 
examinations of the liver, gall bladder, pancreas, and 
muscles were conducted in February 2003, which included 
medical etiology opinions.  An April 2003 addendum to the 
examination report included a medical etiology opinion on the 
question of whether the veteran's service-connected PTSD, or 
medications the veteran took for PTSD, either caused or 
aggravated peptic ulcer disease.  In the April 2003 addendum, 
the VA examiner rendered an etiology opinion regarding three 
medications the veteran was taking for a psychiatric 
disorder.  A review of the record, however, reflects that the 
veteran either had taken or was taking other medications for 
psychiatric symptomatology for which a medical etiology 
opinion is not of record.  In addition to Hydroxyzine, 
Sertraline, and Trazadone, regarding which the VA examiner 
rendered a medical opinion, the veteran at various times was 
prescribed other medications, including for psychiatric 
disability, that include the following: Mellaril, Prozac, 
Carbamazapine, Fluoxetine, Naproxen, Perphenazine, 
Diphenhydramine, Ramitidine, and Doxepin.  For this reason, 
the Board finds that additional VA medical etiology opinion 
is necessary to assist in the development of the claim for 
service connection for peptic ulcer disease (as secondary to 
service-connected PTSD).  

Accordingly, this case is REMANDED for the following:

1.  The RO should make arrangements with 
the VA medical facility for the VA 
examiner who conducted the digestive 
conditions component of the February 2003 
VA examination, and who offered an 
addendum to that examination report in 
April 2003, to again review the relevant 
portions of the claims file and, based on 
his previous examination report, 
addendum, and additional review, to offer 
the requested medical opinions below as 
another addendum to his February 2003 VA 
examination report.  Send the claims 
folder to the examiner for review of 
relevant documents.

2.  The VA examiner is requested to do the 
following: 	
A) Please review the claims file to determine all 
medications prescribed at any time for the 
veteran's service-connected PTSD or related 
symptomatology.  The medical evidence of record 
reflects that, in addition to Hydroxyzine, 
Sertraline, and Trazadone, regarding which you 
rendered a medical opinion, the veteran at various 
times was prescribed other medications, including 
for psychiatric disability, that include the 
following: Mellaril, Prozac, Carbamazapine, 
Fluoxetine, Naproxen, Perphenazine, 
Diphenhydramine, Ramitidine, and Doxepin.  
B) Please answer the following question: 
Is it at least as likely as not that any 
currently diagnosed peptic ulcer disease 
is etiologically related to (either 
caused OR aggravated by) any of the 
medications that have been prescribed at 
various times for the veteran's service-
connected PTSD, including Mellaril, 
Prozac, Carbamazapine, Fluoxetine, 
Naproxen, Perphenazine, Diphenhydramine, 
Ramitidine, and Doxepin.  (Please render 
opinions both as to causation and 
aggravation.)  Please provide a rationale 
for your opinions.  If you are unable to 
render any opinion, please indicate in 
writing the reason why you were unable to 
offer the opinion.

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, to include with regard to 
notice to the veteran of the one year 
period for receipt of additional 
evidence.  See also 38 C.F.R. § 3.159 
(2002).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


